Filed 11/28/22 P. v. Ochoa CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C095062

           v.                                                                   (Super. Ct. Nos. 17FE014142,
                                                                                        19FE011432)
 JOSE OCHOA,

                    Defendant and Appellant.




         Appointed counsel for defendant Jose Ochoa asked this court to review the record
and determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant filed a supplemental brief. Our review of the record indicates
the trial court did not affirmatively dismiss a charged misdemeanor following defendant’s
no contest plea. We will modify the judgment to dismiss the misdemeanor charge.
Finding no other arguable error that would result in a disposition more favorable to
defendant, we will affirm the judgment as modified.




                                                             1
                                             I
       In June 2017, defendant hit and tried to suffocate a woman he was dating. An
August 2017 complaint in case No. 17FE014142 alleged one count of inflicting corporal
injury resulting in a traumatic condition upon a person defendant was dating (Pen. Code,
§ 273.5, subd. (a) -- count one)1 and one count of misdemeanor vandalism (§ 594,
subd. (a) -- count two).
       In June 2019, defendant shot another man with a semiautomatic firearm after
the two had a disagreement. A December 2019 complaint in case No. 19FE011432
alleged unlawful discharge of a firearm (§ 26100, subd. (c) -- count one), assault with a
semiautomatic firearm (§ 245, subd. (b) -- count two), and being a felon in possession of
a firearm (§ 29800, subd. (a)(1) -- count three). The complaint further alleged as to count
two that defendant personally used a firearm within the meaning of section 12022.5,
subdivision (a).
       In September 2021, pursuant to a negotiated disposition, defendant pleaded no
contest to the corporal injury offense in case No. 17FE014142, and the assault offense in
case No. 19FE011432, and admitted the section 12022.5, subdivision (a) firearm
allegation associated with the assault offense. The parties’ negotiated disposition
contemplated dismissal of defendant’s other charges in the two matters.
       In October 2021, and consistent with the parties’ understanding of the negotiated
disposition, the trial court sentenced defendant to an aggregate term in state prison of
10 years, consisting of: the middle term of six years for the assault, the middle term of
four years for the firearm enhancement, and a concurrent middle term of three years for
the corporal injury offense.




1 Undesignated statutory references are to the Penal Code.


                                             2
       The trial court granted the prosecutor’s motion to dismiss the remaining counts in
case No. 19FE011432. No mention was made of the remaining misdemeanor count in
case No. 17FE014142.
       Defendant did not obtain a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing the
opening brief.
       Defendant filed a supplemental brief arguing he was deprived of a full and fair
opportunity to challenge the validity of his no contest plea, and facts not in evidence
when he was sentenced might have weighed heavily in mitigation. But because
defendant did not obtain a certificate of probable cause, he cannot on direct appeal raise
issues concerning the validity of his plea. (See § 1237.5; People v. Johnson (2009)
47 Cal.4th 668, 678-679; People v. Mendez (1999) 19 Cal.4th 1084, 1097-1099.) As for
defendant’s second claim, we will not consider evidence that was not presented to the
trial court. (See People v. Hannon (2016) 5 Cal.App.5th 94, 104.)
       Nevertheless, defendant is entitled to the full benefit of the parties’ negotiated
disposition approved by the trial court. (People v. Superior Court (Gifford) (1997)
53 Cal.App.4th 1333, 1337-1338.) Accordingly, we will modify the judgment to dismiss
the misdemeanor vandalism count in case No. 17FE014142. Because a minute order
already reflects such a dismissal, no further correction of that document is necessary.
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
       Defendant’s requests for judicial notice and to augment the record on appeal are
denied.

                                              3
                                  DISPOSITION
      The judgment is modified to dismiss the misdemeanor vandalism count in case
No. 17FE014142. The judgment is affirmed as modified.



                                                /S/
                                             MAURO, Acting P. J.



We concur:



   /S/
DUARTE, J.



    /S/
HOCH, J.




                                         4